Citation Nr: 1335830	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chondromalacia of the right knee.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a respiratory disorder, to include asthma, allergies and bronchitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a left hand disorder.

6.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to February 1980.  She also served in the Army Reserves from September 1981 to June 1986 and the Air National Guard from July 1994 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.  

In July 2009, the Veteran and her husband testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The case was remanded in October 2009 and August 2010 to obtain Social Security Administration (SSA) records, ensure compliance with VA's duties to notify and afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  The Veteran has right knee chondromalacia patellar with early degenerative change that is as likely as not related to her military service.

2.  The Veteran has right shoulder rotator cuff syndrome, status post repair that is as likely as not related to her military service.

3.  A respiratory disorder is not related to active military service; asthma preexisted the Veteran's National Guard service and was not permanently worsened beyond normal progression during or as a result of her National Guard service.

4.  The Veteran has headaches that are as likely as not related to her military service.

5.  A left hand disorder was not present during service and a currently diagnosed left hand disorder did not develop as a result of any incident during service.

6.  The Veteran has chronic cervical sprain with degenerative disc disease and spondylolysis that is as likely as not related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee chondromalacia patellar with early degenerative change have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for right shoulder rotator cuff syndrome, status post repair have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  A respiratory disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  A left hand disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  The criteria for service connection for chronic cervical sprain with degenerative disc disease and spondylolysis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the fully favorable determination as to the issues of service connection for chondromalacia of the right knee, right shoulder disorder, headaches, and cervical spine disorder, no discussion of compliance with VA's duty to notify and assist is necessary.

As for the other issues, the Veteran was notified in letters dated in July 2005 and November 2005 regarding the type of evidence necessary to establish her claims.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A May 2008 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) from her Reserve and National Guard service, personnel records, post-service medical records, SSA records and also secured examinations in furtherance of his claims.  The Veteran's STRs from her active service from 1978 to 1980 are not of record.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  Pertinent VA examinations were obtained in October 2010.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., migraine headaches as organic diseases of the nervous system) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) for residuals of injury incurred or aggravated during inactive duty for training (INACDUTRA), or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.6 (2013).  The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply in the absence of the appellant securing Veteran status for the particular period in question.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Chondromalacia of the Right Knee

The Veteran contends that she had chondromalacia of the right knee that is related to her military service.  

There are no STRs from the Veteran's period of active duty from October 1978 to February 1980 of record.  Her personnel records show that she had a period of ACDUTRA from February 19, 1986, to March 20, 1986.  

A treatment record dated in September 1986 for the Veteran's left knee shows that the physician reported treating the Veteran's left knee with a cast from March 28, 1986, to May 1986.  No mention of the right knee was made.  A VA examination in March 1990 shows that the Veteran reported falling in March 1986.  She was diagnosed with chondromalacia patella of both knees; no opinion regarding the etiology was provided.  

A review of her STRs from her Reserve and National Guard service shows that examinations in February 1993, October 1996 and February 1998 all revealed clinically normal lower extremities.  Reports of medical history dated in September 1996 and February 1998 show that she denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and "trick" or locked knee.  A July 2003 record shows that she was diagnosed with pain in both knees.  This record was not from a period of ACDUTRA or INACDUTRA.  The Veteran's STRs do not show treatment for, or a diagnosis of, any right knee disorder.

The Veteran's SSA records show that she was diagnosed with right knee patellofemoral syndrome in March 2006; no opinion regarding the etiology was provided.  A record in August 2009 shows that the Veteran had early arthritis in the right knee most likely secondary to repetitive injuries and overuse.  

The Veteran was afforded a VA examination in October 2010.  The Veteran reported injuring her right knee with a conditional type injury in the 1980s.  Following examination, she was diagnosed right knee chondromalacia patellar with early degenerative change.  The examiner opined that it was more likely than not that that related to injuries described in service.  The examiner reported that the chronology had followed that injury with continuing discomfort and symptomatology and that would be the rationale.

Based on a review of the evidence, the Board concludes that service connection for chondromalacia of the right knee with early degenerative change is warranted.  The Veteran is competent to report her in-service March 1986 injury.  The Board also finds her credible.  In finding the Veteran credible in reporting the right knee injury, the Board acknowledges the September 1986 treatment record confirming left knee, but not right knee, treatment in March 1986.  However, that does not necessarily mean that her right knee was not injured, but that it may not have been as severe as the left knee.  Considering the fact that the Veteran was shown to have chondromalacia patella of both knees in March 1990, when no other injury to her right knee was reported, suggests that the Veteran did indeed incur an injury to her right knee as well as her left in March 1986.  Accordingly, the Board concedes the Veteran's March 1986 injury, which occurred during a period of ACDUTRA.  

The Veteran also has a current diagnosis of right knee chondromalacia patellar with early degenerative change.  The evidence supports a finding that her current diagnosis is related to the March 1986 injury; there is a positive medical nexus opinion by a VA examiner linking the current right knee disorder to the in-service injury.  That opinion is uncontradicted and is supported by a rationale.

Thus, after considering all of the evidence of record, specifically the positive nexus opinion from the October 2010 VA examiner, the Board concludes that a finding of service connection is warranted.  Service connection for right knee chondromalacia patellar with early degenerative change is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).

	2.  Right Shoulder Disorder

The Veteran contends that she has a right shoulder disorder due to an injury incurred on November 1, 2001.  See, e.g., July 2009 Hearing Transcript (T.) at 12-13.  As noted by the Board in August 2010, that date has been verified as occurring during a period of ACDUTRA.  Buddy statements dated in August 2009 verify that injury.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, a right shoulder disorder.  Examinations prior to the November 2001 injury in February 1993, October 1996 and February 1998 all showed clinically normal upper extremities.  Reports of medical history dated in September 1996 and February 1998 show that she denied symptoms such as arthritis, rheumatism or bursitis; and bone, joint or other deformity.  At her hearing, she testified that she did not seek treatment in service after the injury, but instead went to her private physician a couple of days later.  Id. at 13.  

A private treatment record dated in November 2001 shows that the Veteran complained of shoulder pain.  She reported an injury that occurred during National Guard activities.  She was diagnosed with strained cervical, thoracic and lumbar spine.  Records dated in January 2007 and March 2007 showed a diagnosis of right shoulder impingement.  A January 2008 MRI revealed tendinosis and acromioclavicular joint arthropathy.  

The Veteran was afforded a VA examination in October 2010.  The examiner noted the documented November 2001 injury.  She reported that her right shoulder had continued to be symptomatic.  Following examination, she was diagnosed with right shoulder rotator cuff syndrome, status post repair with loss of motion and pain.  The examiner opined that it was as likely was not that that injury was related to the one described in 2001.  The rationale was the chronology of continuing symptomatology from the time of injury to the present time and the likelihood was great that it was the same injury, which caused that problem and had continued to cause her present symptoms in that area.

Based on a review of the evidence, the Board concludes that service connection for right shoulder rotator cuff syndrome, status post repair is warranted.  The Veteran is competent to report her in-service injury.  The Board also finds her credible.  Additionally, the Veteran's reports are confirmed by buddy statements.  Accordingly, the Board concedes the Veteran's November 2001 injury, which occurred during a period of ACDUTRA.  

The Veteran also has been diagnosed with right shoulder rotator cuff syndrome, status post repair.  The evidence supports a finding that her current diagnosis is related to the November 2001 injury; there is a positive medical nexus opinion by a VA examiner linking the current right shoulder disorder to the in-service injury.  That opinion is uncontradicted and is supported by a rationale.

Thus, after considering all of the evidence of record, specifically the positive nexus opinion from the October 2010 VA examiner, the Board concludes that a finding of service connection is warranted.  Service connection for right shoulder rotator cuff syndrome, status post repair is, therefore, granted.  See 38 U.S.C.A §5107.

	3.  Respiratory Disorder

The Veteran contends that she has a respiratory disorder that is related to her military service.  See, e.g., T. at 15.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2013).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As noted above, her STRs from her active service from 1978 to 1980 are not of record.  The Veteran's STRs from her Reserve and National Guard service include examinations in February 1993, October 1996 and February 1998, which all revealed clinically normal lungs and chest.  In September 1996 and February 1998 reports of medical history, she denied symptoms such as shortness of breath; chronic cough; and asthma.  The record shows that she was seen on July 5, 2001, for mild wheezing.  The diagnosis was reactive airway disease.  A June 2002 record shows that the Veteran reported being diagnosed with asthmas as a small child, but that it had resolved.  She reported having bronchitis about one year ago with a continuing cough.  A record dated in July 2002 shows that she gave a history of having asthma when seen in October 2000.  A July 2002 medical evaluation board shows that the Veteran was treated as a small child for asthma, but had no problems until approximately one year ago after an episode of bronchitis.  She was diagnosed with reactive airway disease.  None of her treatment records contain any opinion that preexisting asthma was aggravated by her service or that the onset of a current respiratory disorder other than asthma began in service.  

At her July 2009 hearing, the Veteran testified having bronchitis and respiratory problems that began when working on the drop zone in service.  T. at 15.  She testified that she saw her doctor and told him about having asthma as a child, but that she had not been having "really any problems with it."  Id.  She testified that her physician told her that it was probably "bronchitis or whatever."  Id.  The Veteran testified that it was not a "real big deal, but there was a problem with it."  Id.

The Veteran was afforded a VA examination in October 2010.  The examiner noted that medical records from the reserves noted that the Veteran had asthma as a child.  The Veteran reported that she was never given any medicine; as far as she could remember that all she had was some allergy shots.  Presently, the Veteran denied taking any medications for several years for her asthma.  She had not seen a physician in many years.  Her lung condition did not limit her activities.  Following examination, the Veteran was diagnosed with reactive airway disease under very good control.  It was the examiner's opinion that her reactive airway disease was not permanently aggravated by her ACDUTRA period of July 5, 2001.  The rationale was that the Veteran had been completely off medications for several years.  She had not required any hospitalizations and she was symptoms free at that time.  The examiner opined that a true aggravation would have caused her to be on multiple medications and continue to have problems with her breathing.  

Based on a review of the evidence, the Board concludes that service connection for a respiratory disorder is not warranted.  Although the Veteran has been diagnosed with reactive airway disease, and complained of wheezing during a period of ACDUTRA, the evidence does not show that any respiratory disorder is related to her military service.  

Initially, the Veteran has not contended that a current respiratory disorder is related to her active service from October 1978 to February 1980.  Rather, the Veteran's contentions have been that a respiratory disorder began during her National Guard service when working on the drop line.  As discussed below, the Board concludes that the Veteran was not presumed sound at the time of respiratory complaints during a period of ACDUTRA.  However, as the Veteran has not contended that a respiratory disorder is related to her period of active service ending in 1980, the Board will not address whether a respiratory disorder clearly and unmistakably preexisted that service and was aggravated by that period of service.  

As for the Veteran's reports of wheezing in July 2001, the Board concludes that a respiratory disorder preexisted service and was not permanently aggravated by service.  The Veteran herself reported having asthma as a child.  Considering the Veteran's reports of asthma as a child, the Board concludes that any asthma preexisted her National Guard service.  This presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby at 227.  In this case not only was there no induction examination prior to that period of ACDUTRA, but the Veteran herself testified having asthma a child.  As such, the Veteran was not presumed sound at the time of the wheezing in July 2001.  The October 2010 VA examiner opined that reactive airway disease was not permanently aggravated by her ACDUTRA period of July 5, 2001.  That opinion is uncontradicted and is supported by a rationale.  In this case, the evidence does not support a finding that any preexisting respiratory disorder such as asthma was aggravated by the Veteran's July 5, 2001, period of ACDUTRA, or by any other period of ACDUTRA; no medical professional has provided any such opinion.

There is also no indication that the Veteran incurred an injury or disease to her respiratory system during her July 5, 2001, period of ACDUTRA.  No medical professional has provided any such opinion to that effect.  There is also no indication that the Veteran incurred or aggravated a disease or injury to her respiratory system during any other period of ACDUTRA or that an injury was incurred or aggravated during any periods of INACDUTRA.  

The Board acknowledges the Veteran's reports of respiratory complaints during her National Guard service while working on the drop line.  However, for service connection for a respiratory disorder to be granted during a period of ACDUTRA, the evidence must show a disease or injury incurred or aggravated during that period; for service connection during a period of INACDUTRA, the evidence must show an injury was incurred or aggravated during that period.  In this case, the evidence fails to show any confirmed disease or injury incurred or aggravated during a period of ACDUTRA or an injury incurred or aggravated during a period of INACDUTRA.  
The claims folder contains no competent and probative evidence of a respiratory disorder being associated with the Veteran's military service.  Without competent and probative evidence of an association between a respiratory disorder and her military service, service connection for a respiratory disorder is not warranted.

Although as a lay person, the Veteran is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a respiratory disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a respiratory disorder and the Veteran's military service, service connection for a respiratory disorder is not warranted.  Asthma preexisted the Veteran's National Guard service and any current respiratory disorder was not permanently worsened beyond normal progression during or as a result of her National Guard service.  Accordingly, the Board concludes that a respiratory disorder was not incurred or aggravated in service.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a respiratory disorder is denied.  See 38 U.S.C.A §5107.  

	4.  Headaches

The Veteran contends that she has headaches triggered by back/shoulder pain.  See, e.g., T. at 20-21.  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, headaches.  Examinations in February 1993, October 1996 and February 1998 all showed a clinically normal upper neurologic system.  There is no indication that the Veteran incurred a specific event, injury or disease to her head or neurologic system.    

According to post-service medical records, the Veteran was diagnosed with degenerative disc disease of the cervical spine and migraines in September 2005.  Another record dated in September 2005 shows that she had migraines once a month.  

The Veteran was afforded a VA examination in October 2010.  She reported that her headaches started about eight years ago.  She reported that they started shortly after she injured her neck while in service.  Following examination, she was diagnosed with headaches with migraine tendencies.  The examiner opined that they started while on active duty historically.  The neck injury and pain seemed to trigger the headaches sometimes, but was not the etiology.  The examiner noted that there was no record of her being treated for headaches while on active duty.  The examiner opined that they thought it very likely that her headaches started while in the service historically.

Based on a review of the evidence, the Board concludes that service connection for headaches is warranted.  The Veteran is competent to report headaches that began in service following an injury during a period of ACDUTRA.  The Board also finds her credible.  As discussed above when granting service connection for a right shoulder disorder, the Board concedes an in-service injury in November 2001 during a period of ACDUTRA.  

The Veteran has been diagnosed with headaches with migraine tendencies.  The only medical opinion of record, that of the October 2010 examiner, has opined that the Veteran's headaches started while in service following the neck injury, which as discussed below, occurred during her November 2001 period of ACDUTRA.  That opinion is uncontradicted and is supported by a rationale.  

Thus, after considering all of the evidence of record, specifically the positive nexus opinion from the October 2010 VA examiner, the Board concludes that a finding of service connection is warranted.  Service connection for headaches with migraine tendencies is, therefore, granted.  See 38 U.S.C.A §5107.

	5.  Left Hand Disorder

The Veteran contends that she has a left hand disorder that is related to her military service.  Specifically, she contends that her duties in the Air National Guard contributed significantly to her hand pain.  See, e.g., August 2009 statement.  In her August 2009 statement, the Veteran indicated that her duties were daily.  

A review of the Veteran's STRs shows no diagnosis of, or treatment for, a left hand disorder.  As noted above her STRs from her active duty from 1978 to 1980 are not of record.  Examinations in February 1993, October 1996 and February 1998 all showed clinically normal upper extremities.  Reports of medical history dated in September 1996 and February 1998 show that she denied symptoms such as arthritis, rheumatism or bursitis; and bone, joint or other deformity.  There is no indication that the Veteran incurred a specific event, injury or disease to her left hand during her active duty or any periods of ACDUTRA or INACDUTRA.  

According to post-service medical records, the earliest indication of left hand problems was in June 2007.  The Veteran was diagnosed with carpal tunnel syndrome.  A July 2007 treatment record shows that the Veteran reported having off and on problems with her hands for seven years.  The Veteran submitted a June 2009 letter from B.C., M.D.  Dr. B.C. noted that the Veteran worked as a parachute rigger for over three years in the Air Force.  He reported that during that time, she repetitively used her hands for fine motor manipulation all day full time.  It was his opinion that it was likely that the repetitive microtrauma from that work contributed to the onset of her carpal tunnel syndrome.

The Veteran was afforded a VA examination in October 2010.  The examination report indicates that the Veteran had not had injury, although she had carpal tunnel release done in 2006.  She still had some mild discomfort and symptoms of stiffness.  Following examination, the Veteran was diagnosed with left hand arthralgia.  The examiner opined that it was less likely than not related to her service.  The rationale was that the examiner could not relate it to an injury, which had been noted in the claims file, or which the Veteran gave by history.  The examiner opined that it was possibly left over from the carpal tunnel release, but the examination was normal and X-rays were normal.

Based on a review of the evidence, the Board concludes that service connection for a left hand disorder is not warranted.  While the Veteran has been shown to have carpal tunnel syndrome during the pendency of this appeal, the evidence does not support a finding that it is related to her military service.

Initially, the Board finds that a left hand disorder was not incurred during her active service from 1978 to 1980, and that an event, injury, or disease was not incurred during that period.  Although the Veteran's STRs from that period of service are not of record, the Veteran has not contended that a left hand disorder is related to that period of active duty.  Furthermore, examinations in February 1993, October 1996 and February 1998 all showed clinically normal upper extremities.  Given that examinations following her active duty show no left hand disorder, and as the Veteran has not contended that a left hand disorder is related to that period of active duty, the Board concludes that a left hand disorder is not related to the Veteran's 1978 to 1980 active duty.

The evidence also does not support a finding that a left hand disorder is related to a period of ACDUTRA or INACDUTRA during her Reserve and National Guard service.  The evidence does not show that the Veteran incurred any event, injury or disease to her left hand during a period of ACDUTRA or INACDUTRA or that a left hand disorder had its onset during a period of ACDUTRA.  Her STRs are silent for any left hand complaints.  As noted above, examinations repeatedly showed normal upper extremities and the Veteran denied symptoms such as arthritis, rheumatism or bursitis; and bone, joint or other deformity.  In this case, the contemporaneous service records and post-service treatment records all fail to show that she incurred an injury or disease during a period of ACDUTRA or an injury during a period of INACDUTRA.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of event, injury or disease during ACDUTRA or an injury during INACDUTRA to her left hand actually occurred.  
In reaching this conclusion, the Board acknowledges the June 2009 opinion from Dr. B.C. that the repetitive microtrauma from work as a parachute rigger for over three years in the Air Force contributed to the onset of her carpal tunnel syndrome.  However, Dr. B.C.'s opinion appears to address all of the Veteran's work during her National Guard service.  Service connection can only be granted for injuries or diseases incurred during confirmed periods of ACDUTRA or for injuries incurred during confirmed periods of INACDUTRA.  In her August 2009 statement, the Veteran indicated that her duties involving repetitive use during her National Guard service were daily, indicating that such duties were not confined to periods of ACDUTRA or INACDUTRA.  As the Veteran's reported microtraumas occurred during non-confirmed periods of ACDUTRA or INACDUTRA, the Board is unable to conclude that the Veteran's carpal tunnel syndrome is due to a specific injury incurred during period of ACDUTRA or INACDUTRA.   

Absent an in-service event, injury or disease during her active service; an injury or disease during a confirmed period of ACDUTRA; or an injury during a confirmed period of INACDUTRA, there is no nexus evidence to support a finding of service connection.  The claims folder contains no competent and probative evidence of a left hand disorder being associated with the Veteran's active duty.  The October 2010 examiner opined that they were unable to relate a left hand disorder to an injury, which had been noted in the claims file, or which the Veteran gave by history.  Without evidence of an in-service event, injury, or disease to the Veteran's left hand or competent and probative evidence of an association between a left hand disorder and her active duty, service connection for a left hand disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a left hand disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left hand disorder and the Veteran's military service, service connection for a left hand disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left hand disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left hand disorder is denied.  See 38 U.S.C.A §5107.  

	6.  Cervical Spine Disorder

The Veteran contends that she has a cervical spine disorder due to an injury incurred on November 1, 2001.  See, e.g., T. at 17.  As discussed above, the Board concedes that the Veteran was injured that day.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, a cervical disorder.  At her hearing, she testified that she did not seek treatment in service after the injury.  Id. at 13.  

A private treatment record dated in November 2001 shows that the Veteran complained of neck pain.  She reported an injury that occurred during National Guard activities.  She was diagnosed with strained cervical, thoracic and lumbar spine.  The Veteran was diagnosed with degenerative disc disease of the cervical spine in September 2005. 

The Veteran was afforded a VA examination in October 2010.  The examiner noted the documented November 2001 injury and the Veteran reported injuring her neck at that time.  The Veteran reported that she again injured her neck in a fall in 2002.  Following examination, she was diagnosed with chronic cervical sprain with degenerative disc disease and spondylolysis.  The examiner opined that it was more likely than not related to the injury in service in 2001 where she was thrown off her feet and bumped her neck with continuing symptomatology since that time.  The rationale was continuing symptomatology.  
Based on a review of the evidence, the Board concludes that service connection for chronic cervical sprain with degenerative disc disease and spondylolysis is warranted.  The Veteran is competent to report her in-service injury.  The Board also finds her credible.  Additionally, the Veteran's reports are confirmed by buddy statements.  Accordingly, the Board concedes the Veteran's November 2001 injury, which occurred during a period of ACDUTRA.  

The Veteran also has been diagnosed with chronic cervical sprain with degenerative disc disease and spondylolysis.  The evidence supports a finding that her current diagnosis is related to the November 2001 injury; there is a positive medical nexus opinion by a VA examiner linking the current cervical spine disorder to the in-service injury.  That opinion is uncontradicted and is supported by a rationale.

Thus, after considering all of the evidence of record, specifically the positive nexus opinion from the October 2010 VA examiner, the Board concludes that a finding of service connection is warranted.  Service connection for chronic cervical sprain with degenerative disc disease and spondylolysis is, therefore, granted.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for chondromalacia of the right knee is granted.

Entitlement to service connection for a right shoulder disorder is granted.

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for a left hand disorder is denied.


Entitlement to service connection for a cervical spine disorder is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


